                                              UNITED S'I'A'TF,~ D15TRIC"I' C'OL?R~I'
                                            C'EN"I'12AL DIS"I"ItIC.I, t)F C:11~IFORNIA
  UNITED STATES OF AMERIC'r1,                                                 <~~~~~ ~l ~iE31-~
                                                             ~~t ni~~rir r
                                    ~.                                                 MJ 18-0~2~8
  Jose Fernando Garcia,
                                                                                   ORDER OF "TEN1I'ORARY DF'TENTION
                                                                                     PENDING HI.AKING PURSUANT
                                                       ur r[:ti ~rati r~s~.             TO BAIL REFORM ACT


    Upon motion of Defendant                                                              , I'T IS OIZDERF,ll that a detention hearing
is set for Fridav                                                     , ~ 2i r~i ~ 8      , at 10:00        a.m. / Op.in. before the
Honorable Steve Kim                                                                       , in Courtroom i41, 3rd Floor, Roybal

     Pending this hearing, the defendant shill be held ir1 cust<~dy by the l_~nited States Marshal or
                                                                                 ai~a }~roducecl for the hearing.
                             (Ol{~e~- cirstu~liul uf~cei•)




Dated.:          December 11, 2018
                                                             Steve Kiln. [_i.S. U[a~istrate Jude




                        ou~r►z car ~r~:n~~~oR:~~tti t~r~re;v r~rov ~~.~~itic 1{c~aat~c rt~KS~ :»~r ~rc~ ~;:~rL keE~ou~i .ac~.r
CR-ti6 (10/97)                                                                                                                    Pie I oi' 1
